In a coram, nobis proceeding, defendant appeals from an order of the Supreme Court, Kings County, dated September 14, 1970, which denied the application, without a hearing. Order affirmed. Appellant’s brief states that the plea minutes are attached thereto. They do not appear therein. Accordingly, we have examined the copy of these minutes contained in the file transmitted to this court upon the appeal by this defendant’s codefendant, Raymond N. Ali (People v. Ali [indictment No. 3193/65]). Munder, Acting P. J., Latham, Shapiro, Gulotta and Brennan, JJ., concur.